Rule 497 Document On behalf of PIMCO All Asset Portfolio, PIMCO Real Return Portfolio, PIMCO Short-Term Portfolio, PIMCO Total Return Portfolio, PIMCO CommodityRealReturn Strategy Portfolio, PIMCO Emerging Markets Bond Portfolio, PIMCO Foreign Bond Portfolio (U.S. Dollar-Hedged), PIMCO Global Bond Portfolio (Unhedged), PIMCO High Yield Portfolio, PIMCO Long-Term U.S. Government Portfolio, PIMCO Low Duration Portfolio, PIMCO Money Market Portfolio, PIMCO All Asset All Authority Portfolio, PIMCO Diversified Income Portfolio, PIMCO Foreign Bond Portfolio (Unhedged), PIMCO Global Multi-Asset Managed Allocation Portfolio, PIMCO Global Core Bond (Hedged) Portfolio (formerly, PIMCO Global Advantage Strategy Bond Portfolio), PIMCO Unconstrained Bond Portfolio, PIMCO Balanced Allocation Portfolio (formerly, PIMCO Global Multi-Asset Managed Volatility Portfolio), PIMCO Global Diversified Allocation Portfolio and PIMCO Income Portfolio (the “Portfolios”), each a series of PIMCO Variable Insurance Trust, and pursuant to Rule 497(e) under the Securities Act of 1933, as amended, attached for filing are exhibits containing information in interactive data format. The interactive data files included as exhibits to this filing relate to the prospectus supplements filed with the Securities and Exchange Commission on behalf of the Portfolios pursuant to Rule 497(e) on December 13, 2016 (Accession No. 0001193125-16-791758), which are incorporated by reference into this Rule 497 Document. Exhibit List EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase Document EX-101.LAB XBRL Taxonomy Extension Labels Linkbase Document EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
